Citation Nr: 0600006	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  03-15 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to March 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2001 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran's claim for residuals of a back injury was 
previously denied in December 1982 on the basis that the 
veteran failed to show the injury was caused by service.  The 
veteran was notified of this decision and his appellate 
rights, but he did not initiate an appeal.

3.  The evidence presented since December 1982 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1982 RO decision denying service connection 
for residuals of a back injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen a claim 
for service connection for residuals of a back injury has not 
been presented.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for service connection for residuals of a back injury.  In 
this context, the Board notes that a substantially complete 
application was received in January 2001.  In June 2001, 
prior to its adjudication of this claim, the AOJ provided 
notice to the veteran regarding the VA's duties to notify and 
to assist.  Specifically, the AOJ notified the veteran of 
information and evidence necessary to reopen and substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
specifically told to give the VA any "additional medical 
evidence the veteran wished the VA to consider, not 
previously submitted."  Thus, the Board finds that the 
content and timing of the June 2001 notice comports with the 
requirements of § 5103(a) and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
treatment records since December 1991 have been obtained.  
The Board does not know of any additional relevant evidence 
which has not been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II. Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2003)).  As the appellant's application to reopen 
was received prior to that date, in January 2001, the 
preexisting version of 38 C.F.R. § 3.156 applies.  All 
citations in this decision refer to the "old" version of 38 
C.F.R. § 3.156.

In 1966, the veteran filed a claim for service connection for 
residuals of a back injury.  The RO denied this claim in 
December 1966 on the basis that there was no evidence of an 
in-service complaint, treatment, or injury related to the 
veteran's alleged condition.  The veteran applied to reopen 
his claim for service connection for residuals of a back 
injury in July 1982.  

Evidence of record at the time of the December 1982 denial of 
service connection included the veteran's service medical 
records that showed no back complaints, an October 1982 VA 
examination, and an August 1982 letter from the veteran's 
then-treating physician detailing the physician's findings at 
that time.  The December 1982 denial was based upon the fact 
that there was still no evidence of a connection between 
service and the veteran's complaint of a back condition.  The 
veteran was informed of the RO's decision in a letter dated 
January 1983.  The record does not include a communication 
from the appellant within one year of this letter that might 
be construed as a notice of disagreement with the December 
1982 rating decision.  Therefore, that rating decision is 
final and may not be reopened in the absence of new and 
material evidence. 

Evidence received subsequent to the December 1982 denial 
includes treatment records from a VA Medical Center (VAMC) in 
San Juan dating from August 1996 to October 2002 and June 
2000 to May 2001; treatment records from a VAMC in Brooklyn, 
dating from October 1982 to June 1998, and August 2004; 
medical certifications, and statements from treating 
physicians dated March 1983, September 1983, and June 2003.  
None of the medical evidence obtained by the VA gives an 
opinion as to the etiology of the veteran's back disorder or 
the relationship between the back disorder and service.  The 
evidence does not indicate in any way that the condition is 
related to service.  Consequently, it is not new and material 
evidence upon which the claim may be reopened.  Cox v. Brown, 
5 Vet. App. 95 (1993).  

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for residuals of a back injury fails to 
address the inadequacies of the appellant's claim at the time 
of the prior denial in December 1982.  In this respect, the 
additional evidence submitted does not contain any competent 
evidence to the effect that the veteran's back disorder was 
incurred in or aggravated by service.  The Board notes that 
the additional medical records do not contain any medical 
opinion relating a current back disorder to service.  The 
Board also notes that the veteran's written statements are 
not sufficient to reopen the claim.  His reports of injuries 
in service were considered when his claim was denied in 1966 
and 1982.  

Consequently, the Board finds that the evidence received 
since the December 1982 denial of the claim for service 
connection for residuals of a back injury is not sufficiently 
significant to warrant reconsideration of the merits of the 
claim.  As the evidence received since the RO decision to 
deny service connection for residuals of back injury is not 
new and material, the claim for service connection for 
residuals of back injury may not be reopened.  The prior 
decision denying the claim remains final.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for residuals of a back injury.  
The request to reopen the claim is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


